Filed 9/29/21 P. v. Munguia CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078641

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. RIF132924)

SALVADOR MUNGUIA,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Riverside County,
John D. Molloy, Judge. Affirmed.
         Robert Booher, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, Charles C.
Ragland and James H. Flaherty III, Deputy Attorneys General, for Plaintiff
and Respondent.
      This case arises from the trial court’s denial of a petition for

resentencing under Penal Code section 1170.95.1 We will again address the
questions of whether that section applies to persons who have been convicted
of attempted murder and whether denying access to section 1170.95 relief to
such persons would deny equal protection. We will follow the uniform
holdings of the Courts of Appeal that section 1170.95 does not apply to
convictions for attempted murder and such conclusion does not implicate
equal protection. We are aware our Supreme Court has granted review in a
number of appeals on these issues. Ultimately, the court will provide
guidance. Pending further direction from the high court, we will follow the
analysis of the appellate courts.

                       PROCEDURAL BACKGROUND2
      In 2009, a jury convicted Munguia and his co-defendant of attempted
murder (§§ 664/187, subd. (a)); assault with force likely to produce great
bodily injury (§ 245, subd. (a)(1); and actively participating in a criminal
street gang (§ 186.22, subd. (a)). The jury also found the crimes were
committed for the benefit of a criminal street gang (§ 186.22, subd. (b)(1)(C))
and that Munguia was a principal and that a principal personally and
intentionally discharged a firearm causing great bodily injury (§ 12022.53,
subds. (d) & (e)). Munguia was sentenced to an indeterminate term of 25
years to life plus seven years in prison.
      Munguia appealed, and this court affirmed the judgment in an
unpublished opinion, People v. Munguia et al. (Dec. 21, 2010, D056080).



1     All further statutory references are to the Penal Code.

2    The issues presented here are questions of law. The facts of the
underlying offenses are not relevant to our analysis.
                                        2
      In 2020, Munguia filed a petition for resentencing under
section 1170.95. The trial court summarily denied the petition on the
grounds section 1170.95 does not apply to convictions for attempted murder.
      Munguia appeals contending the court and all of the appellate court
opinions on the question of the applicability of section 1170.95 to attempted
murder convictions are wrong. We disagree and will find the court correctly
found Munguia ineligible for resentencing as a matter of law.
                                 DISCUSSION
      Senate Bill No. 1437 (Stats. 2018, ch. 1015) (Senate Bill 1437) was
enacted to “amend[ ] the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that murder liability
is not imposed on a person who is not the actual killer, did not act with the
intent to kill, or was not a major participant in the underlying felony who
acted with reckless indifference to human life.” (People v. Gentile (2020) 10
Cal.5th 830, 842.)
      The legislation modified sections 188 and 189 to modify the manner in
which malice aforethought is to be proved. The act also created section
1170.95 to provide an opportunity for persons already convicted of murder to
seek resentencing if their convictions were on a now impermissible theory of
liability for murder. (People v. Lewis (2021) 11 Cal.5th 952.)
      Section 1170.95, subdivision (c) provides: “The court shall review the
petition and determine if the petitioner has made a prima facie showing that
the petitioner falls within the provisions of this section. If the petitioner has
requested counsel, the court shall appoint counsel to represent the petitioner.
The prosecutor shall file and serve a response within 60 days of service of the
petition and the petitioner may file and serve a reply within 30 days after the
prosecutor response is served. These deadlines shall be extended for good


                                        3
cause. If the petitioner makes a prima facie showing that he or she is
entitled to relief, the court shall issue an order to show cause.”
      Thus, there are two different applications of the modification to the law
of murder as enacted by Senate Bill 1437. The first are changes that impact
future prosecutions and the manner in which malice may be proved. The
second approach, as represented by this appeal, is potential resentencing for
persons already convicted of murder. At the prima facie stage of review of a
petition for resentencing, courts may summarily deny the petition where the
person is not eligible as a matter of law. (People v. Lewis, supra, 11 Cal.5th
at pp. 970-971.)
      The Courts of Appeal are divided on the question of whether Senate
Bill 1437 impacts future prosecutions for attempted murder. However, the
courts have consistently held section 1170.95 is specific to murder convictions
only and that persons convicted of attempted murder are not eligible for
resentencing under the statute. (People v. Lopez (2019) 38 Cal.App.5th 1087,
1104-1105, review granted Nov. 13, 2019, S258175; People v. Larios (2019) 42
Cal.App.5th 956, 968-970, review granted Feb. 26, 2020, S259983; People v.
Munoz (2019) 39 Cal.App.5th 738, 754, review granted Nov. 26, 2019,
S258234; People v. Medrano (2019) 42 Cal.App.5th 1001, 1016-1018, review
granted Mar. 11, 2020 S259948; People v. Alaybue (2020) 51 Cal.App.5th 207,
222-225.) The courts also have determined that the exclusion of an
attempted murder conviction from the application of section 1170.95 does not
violate equal protection. (Lopez, at pp. 1109-1112; People v. Munoz, at
pp. 760-768.)
      We think these cases have accurately assessed the applicability of
section 1170.95 to past convictions for attempted murder. Pending different
directions from the Supreme Court, we will follow the existing Court of


                                        4
Appeal decisions and affirm the trial court’s summary denial of Munguia’s
petition for resentencing.
                               DISPOSITION
      The order denying Munguia’s petition for resentencing is affirmed.




                                                    HUFFMAN, Acting P. J.

WE CONCUR:




AARON, J.




DO, J.




                                      5